     Case 2:20-cv-00971-APG-NJK Document 7
                                         8 Filed 08/12/20
                                                 08/13/20 Page 1 of 3
                                                                    2



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 3    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 4    Tel: (702) 805-8340
      Fax: (702) 920-8112
 5    E-mail: jfoley@hkm.com
      Attorneys for Plaintiff
 6

 7                             UNITED STATES DISTRICT COURT

 8                                    DISTRICT OF NEVADA

 9     RACHEL KAOHI-ALEMAN, an
       Individual,                                  CASE NO.: 2:20-cv-00971-APG-NJK
10
                         Plaintiff,                 NOTICE OF WITHDRAWAL OF
11                                                  ATTORNEY MARTA D.
       vs.                                          KURSHUMOVA
12
       HARRAH'S LAS VEGAS, LLC, a
13     Domestic Limited-Liability Company,
       DOES I -X; ROE CORPORATIONS I -X.
14
                     Defendant.
15

16
             Plaintiff Rachel Kaohi-Aleman, by and through her counsel Jenny L. Foley, Esq.,
17
      hereby requests the Court remove attorney Marta D. Kurshumova, Esq. as counsel of record
18
      from the above-captioned case. Plaintiff has been and continues to be represented in this
19
      matter by Jenny L. Foley, Ph.D., Esq. and HKM Employment Attorneys, LLP.
20
      ///
21
      ///
22
      ///
23
      ///
24


                                              Page 1 of 3
     Case 2:20-cv-00971-APG-NJK Document 7
                                         8 Filed 08/12/20
                                                 08/13/20 Page 2 of 3
                                                                    2



 1         Dated this 12th day of August, 2020.

 2                                      HKM EMPLOYMENT ATTORNEYS LLP

 3                                      /s/ Jenny L. Foley
                                        Jenny L. Foley, Ph.D., Esq.
 4                                      Nevada Bar No. 9017
                                        1785 East Sahara, Suite 300
 5                                      Las Vegas, Nevada 89104
                                        Tel: (702) 805-8340
 6                                      Fax: (702) 920-8112
                                        E-mail: jfoley@hkm.com
 7                                      Attorney for Plaintiff

 8

 9

10

11
              IT IS SO ORDERED.
12            Dated: August 13, 2020
              .
13            .
              ________________________________
14            Nancy J. Koppe
              United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24


                                             Page 2 of 3
